DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a “stretchable” adhesive tape comprising a “stretchable” fabric. All materials can be stretched to a degree, some simply stretch more than others. Even high elastic modulus materials, such as Kevlar, can be stretched (to a degree). Therefore, it is not clear what is meant by a stretchable adhesive tape or a stretchable fabric.  
Claim 12 states that the tape is disposed along at least one edge thereof. It is not clear what “thereof” references. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already claims that the adhesive layer is electrically-conductive in all directions.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2015/095094 to Choi or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/095094 to Choi in view of USPN 3,876,454 to Snell, USPN 3,251,713 to Crone, USPAP 2002/0142159 to Dutton, and/or USPAP 2009/0310057 to Kang.
Claim 1, Choi discloses an inherently stretchable (to a degree) electrically-conductive adhesive tape (10) comprising: an electrically-conductive pressure-sensitive adhesive layer (14) having first and second opposed major surfaces, wherein the electrically-conductive pressure-sensitive adhesive layer comprises electrically-conductive particles (22) and an electrically-conductive inherently stretchable (to a degree) fabric (18) disposed within a polymer matrix (20), wherein the electrically-conductive pressure-sensitive adhesive layer is electrically-conductive in all directions; and an elastic backing (12) disposed on the first major surface of the electrically-conductive pressure-sensitive adhesive layer (see entire document including Figure 1A, page 2, page 4, and page 7). 
The claimed stretchable limitations are inherent because all materials are stretchable to a degree. Plus, Choi discloses substantially identical adhesive tape materials and adhesive tape structure so the properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Further, Snell discloses that it is known in the art to construct an adhesive tape with stretchability so that the tape has the property of self-adhesion or self-fusion (see entire document including column 1, lines 9-26). Therefore, it would have been obvious to one having ordinary skill in the art to construct the tape and fabric as stretchable so that the tape has the property of self-adhesion or self-fusion. 

Claim 3, the tape comprises a release liner (16) disposed on the second surface of the electrically-conductive pressure-sensitive adhesive layer (Figure 1A and page 2). 
Claim 4, the tape comprises a release coating (e.g. 108) disposed on the elastic backing opposite the electrically-conductive pressure-sensitive adhesive layer (Figure 3). Further, Choi discloses that the backing may be produced by coating on a release liner (page 4). In addition, Crone discloses that it is known in the art to include a release coating on a backing, opposite an adhesive layer, to permit the tape to be easily unrolled (see entire document including column 7, lines 11-24). Therefore, it would have been obvious to one having ordinary skill in the art to include a release coating, as claimed, to permit the tape to be easily unrolled.
Claim 5, the electrically-conductive pressure-sensitive adhesive layer is electrically-conductive in all directions (page 4). 
Claim 6, the electrically-conductive pressure-sensitive adhesive layer may comprise an acrylic polymer (page 7). 
Claim 7, the elastic backing may comprise an elastic polymer film (Figure 1A and page 2). 
Claim 8, the elastic backing comprises an elastic polyurethane film (Figure 1A and page 2). 
Claim 9, Choi discloses an elastic electrically-conductive film backing but does not appear to mention the backing being a fabric rather than a film. Dutton discloses that it is known in the art to construct a backing as a film or fabric material (see entire document including [0025]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the backing as a film or fabric because they are known substitutable equivalents and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Claim 11, Choi does not appear to mention using the tape such within an electronic article comprising two electrically-conductive components in electrical communication through the stretchable electrically-conductive adhesive tape but Kang discloses that it is known in the art to use an electrically conductive adhesive tape as claimed to provide grounding and static elimination (see entire document including [0060]). Therefore, it would have been obvious to one having ordinary skill in the art to use the electrically conductive adhesive tape of Choi, as taught by Kang, to provide grounding and/or static elimination.
Claim 12, the stretchable electrically-conductive adhesive tape is disposed along at least one edge thereof (Kang, Figures and [0060]). 
Claim 13, the electronic article comprises an LCD display assembly (Kang, [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789